 Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20       PageID.170    Page 1 of 40




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

         JESSICA LEPINE,

             Plaintiff,
                                                 Case No. 19-cv-12577
                 v.
                                            UNITED STATES DISTRICT COURT
                                              JUDGE GERSHWIN A. DRAIN
    PAUL ROSENBAUM, ET AL.,

           Defendants.

______________________________/
    OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
                 DEFENDANTS’ MOTION TO DISMISS [#5]

                                  I. INTRODUCTION

        On September 3, 2019, Plaintiff Jessica LePine (“Plaintiff”) filed the instant

  action against Defendants Paul and Maureen Rosenbaum in their individual

  capacities and as corporate officers of SWR Asset Holding Company, LLC and

  SWR, Inc. (together, “Defendants”). See ECF No. 1. Plaintiff seeks declaratory

  judgment and an award of compensatory and exemplary damages. Id. at PageID.2.

        Presently before the Court is Defendants’ Motion to Dismiss, filed on

  November 15, 2019. ECF No. 5. Plaintiff filed a Response on November 27, 2019.

  ECF No. 10. Defendants filed their Reply on December 4, 2019. ECF No. 11. A

  hearing on Defendants’ Motion was held on May 18, 2020. For the reasons that

  follow, the Court will GRANT IN PART Defendants’ Motion to Dismiss [#5] as it



                                           1
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20            PageID.171     Page 2 of 40




relates to the issue of personal jurisdiction over Defendant Maureen Rosenbaum.

Additionally, the Court will DENY IN PART Defendants’ Motion to Dismiss [#5]

as it relates to the presented issues of statute of limitations and failure to state a claim

upon which relief can be granted for Counts III and IV.

                                    II. BACKGROUND

       The instant action stems from a promissory note (“Note”) which SWR

Corporation—a defunct Michigan business entity—executed to Plaintiff on June 14,

1994. ECF No. 5, PageID.69. Plaintiff claims that she “suffered financial and

emotional harm and injury” when SWR Corporation disclaimed her $30,000 loan

plus 15% annual interest, which was recorded in the Note. ECF No. 1, PageID.2.

   A. Plaintiff’s Investment in SWR Corporation

       In April 1994, Defendant Mr. Rosenbaum incorporated the Michigan business

entity “SWR Corporation” (hereinafter, “SWR”). ECF No. 10, PageID.105. This

entity manufactured a chemical cleaning product. ECF No. 1, PageID.6. According

to the Michigan Department of Licensing and Regulatory Affairs, SWR is no longer

active. ECF No. 5, PageID.69.

       Two months later, on June 14, 1994, SWR executed the Note to Plaintiff in

the amount of $30,000, with 15% annual interest. Id. Plaintiff asserts that she was

induced into making this loan “at the behest of [Mr. Rosenbaum.]” ECF No. 10,

PageID.105. The Note was signed by SWR’s president Michael Sanchez and



                                             2
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20       PageID.172    Page 3 of 40




attested by SWR Corporation’s secretary Bradley Wallen. ECF No. 5, PageID.69;

see also ECF No. 1-2, PageID.49. Mr. Rosenbaum did not sign or attest the Note

nor is his name mentioned in the Note. Id. The Note provides the principal sum and

interest rate per annum, which was “to be paid on demand any time on or after one

(1) year following the date of [the] Note.” ECF No. 1-2, PageID.49. It waives

presentment, protest, or demand. ECF No. 5, PageID.70.

      Mr. Rosenbaum began operating two different Oregon companies—

Defendants SWR Asset Holding Company, LLC and SWR, Inc. (together, “Oregon

SWR”)—in 2010. Id.

   B. Payments Before July 1, 2013

      Between 1996 and 2013, Plaintiff received checks from “Paul/SWR,” totaling

$29,000. ECF No. 1, PageID.9. These payments allegedly paid Plaintiff a modicum

of interest; however, Defendants “never paid [her] the entire 15% annual interest[.]”

Id. Plaintiff asserts that over these years, she and Mr. Rosenbaum “frequently talked

about SWR’s financial obligation to her.” ECF No. 10, PageID.106. She explains

that “[a] couple of times the payments came from [Mr. and Ms. Rosenbaum’s]

personal checking account.” Id. In her Complaint, Plaintiff lists each of the

payments she received between 1996 and 2013. See ECF No. 1, PageID.10.

      In June 2013, Plaintiff explains that she and her husband met with Mr.

Rosenbaum in Lansing, Michigan to discuss the Note and the outstanding interest.



                                          3
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20        PageID.173    Page 4 of 40




ECF No. 10, PageID.106. After this meeting, Mr. Rosenbaum gave Plaintiff a check

for $1,000, which was dated July 1, 2013. Id. This was allegedly the last check

Plaintiff received. ECF No. 1, PageID.11.

      Plaintiff asserts that Mr. Rosenbaum did not inform Plaintiff at this meeting

that SWR was “defunct.” ECF No. 10, PageID.106. Instead, Mr. Rosenbaum

allegedly told Plaintiff and her husband that he would send Plaintiff another check

when his personal stake in Rentrak stock hit $40/share. Id. Plaintiff claims that Mr.

Rosenbaum never sent her a check. ECF No. 10, PageID.107.

   C. March 2014 Correspondence

      On March 12, 2014, Plaintiff sent Mr. Rosenbaum an email about his lack of

payments. ECF No. 5, PageID.70. Plaintiff stated that she was “still $12,000 short

of recouping [her] investment at a loss” and that she “never received the 15% annual

interest[.]” Id. Mr. Rosenbaum responded to this email later that day, stating:

      WOW!!!!
      I detect some anger
      I knew the only reason you called me before your trip to New Orleans
      was to get a check. In fact the last three times you called was really not
      to say hello. I will send you a check soon.
      True Rentrak is at 64 but I can assure you I sold out at a much lower
      price.

ECF No. 1, PageID.32 (emphasis in original).

      Plaintiff responded to Mr. Rosenbaum’s email the following day, asserting,

among other things, “A promise is a promise … Dozens of times you said you’d give



                                          4
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20           PageID.174   Page 5 of 40




me my money back. Once it was dependent on Rentrak hitting $20 a share & most

recently in front of [her husband] you said you would when Rentrak hit $40.” ECF

No. 5, PageID.71. Mr. Rosenbaum did not reply. Id.

      Plaintiff asserts that in a follow-up telephone conversation, Mr. Rosenbaum

affirmed his promise to repay his debt. ECF No. 10, PageID.107. Mr. Rosenbaum

also allegedly told Plaintiff that “he would give her a check if she met him in person,

alone, in a hotel room during her New Orleans vacation with friends or at another

location of her choosing.” Id. Plaintiff purportedly refused this proposal. Id.

   D. July 2019 Correspondence

      On July 19, 2019 Plaintiff reached out to Mr. Rosenbaum and Oregon SWR,

demanding repayment of the loan and unpaid/overdue interest. Id. Mr. Rosenbaum

responded from his personal email on July 23, 2019, explaining that the statute of

limitations had run “on a company that is no longer in existence, signed by two

officers of a company that I haven’t talked to in over 25 years.” Id. at PageID.108.

Plaintiff asserts that this was the first time she heard SWR was defunct and that the

Note was worthless. Id. She replied to this email on August 2, 2019, asking Mr.

Rosenbaum for several documents and information related to SWR. ECF No. 1,

PageID.37. Mr. Rosenbaum’s attorney Harry Wilson responded on August 6, 2019,

notifying Plaintiff of his representation. Id. at PageID.38.




                                          5
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20       PageID.175    Page 6 of 40




      On September 3, 2019, Plaintiff filed her Complaint in this Court, alleging:

(1) breach of contract against all Defendants (Count I); (2) declaratory judgment

regarding successor liability against Defendants SWR Assets Holding Company,

LLC and SWR, Inc. (Count II); (3) declaratory judgment regarding piercing Oregon

SWR’s corporate veil against Defendants Paul and Maureen Rosenbaum (Count III);

and (4) exemplary damages against all Defendants (Count IV). See ECF No. 1.

                                  III. LAW & ANALYSIS

      Defendant presents three grounds for the Court to dismiss Plaintiff’s

Complaint at this juncture. First, Defendants argue that Plaintiff’s Complaint should

be dismissed in its entirety because it is untimely under Michigan’s statute of

limitations. ECF No. 5, PageID.66. Second and third, and in the alternative,

Defendants move to dismiss Plaintiff’s third and fourth claims for relief for failure

to state a claim and to dismiss the claims against Defendant Maureen Rosenbaum

for lack of personal jurisdiction. Id. The Court shall address each argument in turn.

   A. Defendants’ Motion to Dismiss Plaintiff’s Complaint Pursuant to
      Federal Rule of Civil Procedure 12(b)(6) Because the Statute of
      Limitations Has Run

   1. Legal Standard

      Federal Rule of Civil Procedure 12(b)(6) allows the court to make an

assessment as to whether the plaintiff has stated a claim upon which relief may be

granted. See Fed. R. Civ. P. 12(b)(6). To withstand a motion to dismiss pursuant to



                                          6
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20           PageID.176     Page 7 of 40




Rule 12(b)(6), a complaint must comply with the pleading requirements of Federal

Rule of Civil Procedure 8(a)(2). See Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

Rule 8(a)(2) requires “a short and plain statement of the claim showing that the

pleader is entitled to relief, in order to give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quotation marks omitted) (quoting Fed. R. Civ. P. 8(a)(2); Conley

v. Gibson, 355 U.S. 41, 47 (1957)). To meet this standard, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570; see also Iqbal, 556 U.S. at 678–80 (applying

the plausibility standard articulated in Twombly).

      When considering a Rule 12(b)(6) motion to dismiss, the Court must construe

the complaint in a light most favorable to the plaintiff and accept all of his factual

allegations as true. Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008). While

courts are required to accept the factual allegations in a complaint as true, Twombly,

550 U.S. at 556, the presumption of truth does not apply to a claimant’s legal

conclusions. See Iqbal, 556 U.S. at 678. Therefore, to survive a motion to dismiss,

the plaintiff’s pleading for relief must provide “more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Ass'n of

Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

(quoting Twombly, 550 U.S. at 555) (internal citations and quotations omitted).



                                            7
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20         PageID.177    Page 8 of 40




      “A motion to dismiss based on the expiration of the statute of limitations is

analyzed under Rule 12(b)(6).” Future Now Enterprises, Inc. v. Foster, 860 F. Supp.

2d 420, 427 (E.D. Mich. 2012) (citation omitted). A motion to dismiss on statute of

limitations grounds “should be granted when the statement of the claim affirmatively

shows that the plaintiff can prove no set of facts that would entitle [her] to relief.”

New Eng. Health Care Emps. Pension Fund v. Ernst & Young, LLP, 336 F.3d 495,

501 (6th Cir. 2003) (citation and quotation marks omitted). Dismissal is appropriate

“only if a complaint clearly shows that the claim is out of time.” Foster, 860 F.

Supp. 2d at 427 (citation omitted).

   2. Analysis

      Defendants first argue that Plaintiff’s Complaint should be dismissed in its

entirety because it is time barred. ECF No. 5, PageID.73. In her Complaint, Plaintiff

asserts that the last payment she received was dated July 1, 2013. ECF No. 1,

PageID.10, 11. Defendants argue that because she filed this action more than six

years later—on September 3, 2019—the statute of limitations has run. ECF No. 5,

PageID.73. Furthermore, Defendants contend that Plaintiff’s attempts to “plead

around the statute of limitations are meritless.” Id. Specifically, Defendants argue

that MCL § 600.5866 does not revive the statute of limitations because Mr.

Rosenbaum’s March 12, 2014 email does not contain an “unqualified and direct

admission of a present debt.” Id. at PageID.75. Defendants also assert that the



                                          8
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20         PageID.178    Page 9 of 40




doctrine of equitable estoppel does not revive the statute of limitations because Mr.

Rosenbaum did not knowingly conceal or falsely represent a material fact to induce

Plaintiff to refrain from bringing an action. Id. at PageID.77.

      Statutes of limitations “prevent plaintiffs from sleeping on their rights and

prohibiting the prosecution of stale claims.” Wright v. Heyne, 349 F.3d 321, 330

(6th Cir. 2003) (citing Board of Regents of Univ. of State of N.Y. v. Tomanio, 446

U.S. 478, 487–88 (1980)). In order to avoid a statute of limitations bar, a plaintiff

must commence her action within a prescribed time frame measured from the date

of when the claim accrues. See Fonesca v. Consol. Rail Corp., 246 F.3d 585, 590

(6th Cir. 2001).

      In diversity cases reliant on state law, federal courts are required to apply the

law of the state’s highest court[.]” Foust v. Home Depot USA, Inc., 166 F.Supp.3d

881, 889 (E.D. Mich. 2016) (citing Bailey v. V & O Press Co., 770 F.2d 601, 604

(6th Cir. 1985)). In Michigan, “a cause of action for breach of contract accrues when

a contracting party fails to do what he is obligated to do under the contract.” Sunseri

v. Proctor, 487 F. Supp. 2d 905, 909 (E.D. Mich. 2007) (citation and quotation

omitted). A breach of contract claim thus accrues on the date of the breach. Isely v.

Capuchin Province, 880 F. Supp. 1138, 1145 (E.D. Mich. 1995). Michigan law

provides for a six-year statute of limitations for breach of contract claims. Mich.

Comp. Laws § 600.5807(9).



                                          9
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20        PageID.179    Page 10 of 40




       a. MCL § 600.5866

       In her Complaint, she maintains that her action is not time barred. For support,

 Plaintiff first relies on MCL § 600.5866 to revive the statute of limitations. ECF No.

 1, PageID.15–16. She alleges that Mr. Rosenbaum’s March 12, 2014 email falls

 under this statute. Id. Under Michigan law, a new promise to pay a debt that is

 otherwise barred by the statute of limitations can revive a claim upon written

 acknowledgment of that debt. Mich. Comp. Laws § 600.5866. The statute provides:

       Express or implied contracts which have been barred by the running of
       the period of limitation shall be revived by the acknowledgment or
       promise of the party to be charged. But no acknowledgment or promise
       shall be recognized as effective to bar the running of the period of
       limitations or revive the claim unless the acknowledgment is made by
       or the promise is contained in some writing signed by the party to be
       charged by the action.

 Id.

 Michigan courts have explained that for an acknowledgement of a contractual

 obligation to revive a contract claim under MCL § 600.5866, the acknowledgment

 must contain “an unqualified and direct admission of a present subsisting debt which

 the party is liable and willing to pay and be unaccompanied by any circumstances or

 declarations which repel the presumption of a promise or intention to pay.” Adams

 v. City of Detroit, 591 N.W.2d 67, 70 (Mich. Ct. App. 1998) (internal citations and

 quotation marks omitted); see also Frank W. Kerr Co. v. Sav-Mor Franchising, Inc.,

 No. 16-cv-13880, 2018 WL 1141799, at *5 (E.D. Mich. Mar. 2, 2018).



                                          10
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20         PageID.180    Page 11 of 40




       Here, Plaintiff alleges that Mr. Rosenbaum’s March 12, 2014 email

 “unequivocally promised in writing that he would pay the balance of the [N]ote.”

 ECF No. 1, PageID.16. Plaintiff first emailed Mr. Rosenbaum on March 12, 2014,

 stating:

       The success you mention below reminds me, when am I getting my
       SWR money back? At this point, I am still $12,000 short of recouping
       my investment at a loss. Needless to say, I never received the 15%
       annual interest that you personally promised and obviously have not
       received any financial benefit. You told Pierre & I last summer you’d
       make good on it and would send a check when Rentrak hit $40. It is
       now at $62. When will you send that check?

 ECF No. 10, PageID.120.

       Mr. Rosenbaum replied later that day, writing:

       WOW!!!!
       I detect some anger
       I know the only reason you called me before your trip to New Orleans
       was to get a check. In fact the last three times you called was really not
       to say hello. I will send you a check soon.
       True Rentrak is at 64 but I can assure you I sold out at a much lower
       price.

 ECF No. 1, PageID.17 (emphasis in original).

       In their instant Motion, Defendants argue that Mr. Rosenbaum’s email does

 not satisfy MCL § 600.5866 because it does not contain an “unqualified and direct

 admission of a present subsisting debt which” he was willing to pay. ECF No. 5,

 PageID.75–76. They rely on two Michigan Supreme Court decisions to support their

 position that Mr. Rosenbaum’s email does not acknowledge the existence of a



                                          11
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20        PageID.181    Page 12 of 40




 present debt: Throop v. Russel, 108 N.W. 1013 (Mich. 1906) and Halladay v. Weeks,

 86 N.W. 799 (Mich. 1901).1 Id. at PageID.76–77.

       In Throop, the Michigan Supreme Court concluded that the evidence offered

 by the plaintiff was not “an acknowledgment of the indebtedness that a promise to

 pay could be inferred therefrom.” 108 N.W. at 1015. When the defendant failed to

 pay on three promissory notes, plaintiff brought suit and argued that several letters

 which he received from the defendant revived the statute of limitations. Id. 1013.

 In one letter, the defendant stated “I am working hard; next week will have auction

 sale that I am certain will give me money to pay you.” Id. In another letter, he wrote

 “I will be able to send you $500.00 for myself on the 1st, and I have no doubt I will

 be able to secure you $500 on the lots.” Id. at 1014. The court also analyzed a third

 letter, where the defendant said:

       Of course you have my notes. I think they are outlawed, but that
       question need not enter into the matter. If you say you will take $1,000
       now and give me back my notes I will endeavor to make sale I spoke
       of in first part of letter. If you do so and in the future need any money
       I will endeavor to give it to you.

 Id.




 1
   This Court takes judicial notice that the Michigan Court of Appeals has
 acknowledged that these decisions, though a century-old, “nonetheless comport with
 the current statute and guide our reading of it[.]” Adams, 591 N.W. 2d at 70
 (discussing the language of MCL§ 600.5866 and the Supreme Court of Michigan’s
 holding in Throop v. Russel, 108 N.W. 1013 (1906)).

                                          12
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20        PageID.182    Page 13 of 40




       The court construed this last letter to be a “proposition by defendant, who

 knew the notes were outlawed, that if the plaintiff would surrender them [,] he would

 pay him $1,000.” Id. Indeed, the plaintiff replied to this last letter stating, “I was

 very much surprised when I read your proposition and I do not feel that I can accept

 it.” Id. at 1014–15. The court concluded that the proposition was “conditional.” Id.

 at 1015. The court also distinguished defendant’s letters from another Michigan

 Supreme Court case, Rumsey v. Settle’s Estate, 79 N.W. 579 (1899). It emphasized

 how the letters in Rumsey, including one that said “I will say this, that every cent I

 owe you will be paid … and I owe you,” contained “an explicit acknowledgment of

 the indebtedness and a promise to pay.” Id. In Throop, the defendant’s letter lacked

 an acknowledgement of his indebtedness; rather, defendant only offered a promise

 to pay plaintiff if he accepted the proposition.

       In her Response, Plaintiff argues that Throop is “completely inapposite” to

 the instant action.2 ECF No. 10, PageID.118. She explains that “[u]nlike the

 defendant in Throop, Defendants here did not repudiate [her] 3/12/14 request for her

 loan principle and interest. Indeed, [Mr. Rosenbaum] acknowledge [sic] the debt

 when he said he would send [her] a check.” Id. (emphasis in original). She also




 2
   The Court notes that Plaintiff discusses Throop in her section responding to
 Defendants’ arguments opposing the doctrine of equitable estoppel rather than in her
 section on MCL § 600.5866. See ECF No. 10, PageID.118.

                                           13
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20        PageID.183    Page 14 of 40




 emphasizes how the defendant in Throop never paid on the promissory notes, while

 Mr. Rosenbaum “consistently paid interest on [her] Note.” Id.

       While the Court disagrees with the relevance of Defendants’ previous

 payments to the current analysis of whether Mr. Rosenbaum’s statement is a direct

 admission of a present debt, the Court agrees with Plaintiff’s argument that the

 instant action is distinguishable from Throop. Here, Mr. Rosenbaum does not

 dispute the assertions in Plaintiff’s email that the debt still existed or that annual

 interest remained unpaid. Unlike the defendant in Throop, Mr. Rosenbaum agrees

 to send a payment. His statement that he would send a check was not conditional;

 he did not ask Plaintiff to consider a proposition. Plaintiff is correct to emphasize

 that if Mr. Rosenbaum “meant to renege on his promise in the 3/12/14 email, he

 would not have said ‘I will send you a check soon.’” ECF No. 10, PageID.121.

       The Court acknowledges Defendants’ argument that Mr. Rosenbaum’s

 statement is “ambiguous,” as he makes a commitment to a “future payment at

 unknown future time.” ECF No. 13, PageID.163. The Court emphasizes, however,

 that Michigan courts have declined to hold that particular “set form of words is

 necessary to constitute a sufficient acknowledgment of indebtedness[.]” In re

 Booth’s Estate, 40 N.W.2d 176, 178 (Mich. 1949); see also Throop v. Russel, 108

 N.W. 1013, 1014 (Mich. 1906). By drawing all reasonable references in Plaintiff’s

 favor in this Motion to Dismiss, the Court is persuaded Mr. Rosenbaum’s statement



                                          14
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20         PageID.184    Page 15 of 40




 that he would send a check is a “sufficient acknowledgment of indebtedness.” In re

 Booth’s Estate, 40 N.W.2d at 178.

       Defendants also argue that Mr. Rosenbaum’s email cannot revive the statute

 of limitations under MCL § 600.5866 since it “contains ‘declarations which repel

 the presumption of a promise or intention to pay.’”         ECF No. 5, PageID.76.

 Defendants point to Mr. Rosenbaum’s statement about Rentrak’s stock price as “the

 condition on which [Mr. Rosenbaum] had supposedly earlier agreed to pay had not

 been satisfied.”    Id.   Plaintiff contests Defendants’ characterization of Mr.

 Rosenbaum’s statement. She argues that Mr. Rosenbaum’s assertion, when read in

 conjunction with her initial email, “establish[es] that all parties were on notice that

 [Plaintiff] expected [Mr. Rosenbaum] to make good on his promise to send her a

 SWR check when his Rentrak stock hit $40/share.” ECF No. 10, PageID.120.

 Plaintiff emphasizes that Mr. Rosenbaum “does not question much less repudiate

 that fact.” Id.

       The Court recognizes that the instant Motion is designed to test the sufficiency

 of Plaintiff’s Complaint.    It is therefore required to look at all of Plaintiff’s

 allegations in a light most favorable to her. By doing this, and drawing all reasonable

 references in Plaintiff’s favor, the Court determines that it can make a reasonable

 inference here that Mr. Rosenbaum’s email does not contain qualifications

 indicating that he had no intention of paying Plaintiff. Indeed, Plaintiff alleges in



                                           15
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20        PageID.185    Page 16 of 40




 her Complaint that the parties discussed the Rentrak stock price during their June

 2013 meeting. ECF No. 1, PageID.11. She purports that after Mr. Rosenbaum told

 her and her husband that he would send a check once his Rentrak stock hit $40/share,

 she “patiently waited and watched Rentrak’s stock rise to $64/share” over the next

 eight months. Id. In his March 12, 2014 email, Mr. Rosenbaum informs Plaintiff

 that he sold his share “at a much lower price.” ECF No. 10, PageID.121. He neither

 proposes a new condition for Plaintiff to accept nor rejects Plaintiff’s averment to

 what the parties previously agreed to—he instead asserts he will send a check soon.

 Id.   The Court is therefore unpersuaded by Defendants’ argument that Mr.

 Rosenbaum’s email “repel[s] the presumption of a promise or intention to pay.”

 ECF No. 5, PageID.76.

       In sum, the Court finds that Mr. Rosenbaum’s email contains an unqualified

 and direct admission of a present debt to Plaintiff pursuant to MCL § 600.5866. The

 statute of limitations was therefore revived on March 12, 2014 and this cause of

 action was timely filed on September 3, 2019. Accordingly, the Court will deny

 Defendants’ Motion to Dismiss Plaintiff’s Complaint pursuant to Federal Rule of

 Civil Procedure 12(b)(6) on the grounds that the statute of limitations has run.

       Given that the Court has determined that Plaintiff’s Complaint is not time

 barred pursuant to MCL § 600.5866, it finds that it does need to address Plaintiff’s

 allegation for—and Defendants’ present argument against—the doctrine of



                                          16
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20          PageID.186    Page 17 of 40




 equitable estoppel’s application to the instant action. See ECF No. 1, PageID.17;

 ECF No. 5, PageID.77–80.

    B. Defendants’ Motion to Dismiss All Claims Against Ms. Rosenbaum
       Pursuant to Federal Rule of Civil Procedure 12(b)(2) for Lack of Personal
       Jurisdiction

       In the alternative, Defendants argue that the Court should dismiss all claims

 against Defendant Maureen Rosenbaum for lack of personal jurisdiction. ECF No.

 5, PageID.83. Defendants assert that Ms. Rosenbaum lacks sufficient contacts with

 Michigan to permit the exercise of either “general” or “specific” jurisdiction over

 her in the instant action. Id.

    1. Legal Standard

       Federal Rule of Civil Procedure 12(b)(2) governs motions to dismiss for lack

 of personal jurisdiction. See Fed. R. Civ. P. 12(b)(2). District courts may decide a

 12(b)(2) motion before trial in one of three ways: (1) on the basis of affidavits alone;

 (2) by permitting discovery in aid of deciding the motion; or (3) by conducting an

 evidentiary hearing on the motion. Serras v. First Tennessee Bank Nat’l Ass’n, 875

 F.2d 1212, 1214 (6th Cir. 1989) (citation omitted); see also GM L.L.C. v. Autel.US

 Inc., No. 14-14864, 2016 U.S. Dist. LEXIS, at *7 (E.D. Mich. Mar. 29, 2016). “The

 court has discretion to select which method it will follow[.]”          Theunissen v.

 Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991) (internal citation omitted).




                                           17
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20          PageID.187    Page 18 of 40




         The plaintiff bears the burden of establishing personal jurisdiction. Air Prods.

 And Controls, Inc. v. Safetech Int’l, Inc., 503 F.3d 544, 549 (6th Cir. 2007) (citing

 Serras, 875 F.2d at 1214). In the face of a motion to dismiss pursuant to Rule

 12(b)(2), the plaintiff “may not stand on [her] pleadings but must, by affidavit or

 otherwise, set forth specific facts showing that the court has jurisdiction.” GM

 L.L.C., 2016 WL U.S. Dist. LEXIS, at *7 (internal citation and quotation marks

 omitted). If the court decides the motions on the affidavits, as this Court will do in

 the instant matter, “the plaintiff must make only a prima facie showing of personal

 jurisdiction in order to defeat dismissal.” Theunissen, 935 F.2d at 1458. The

 plaintiff can meet her burden by “establishing with reasonable particularity sufficient

 contacts between [the defendant] and the forum state to support jurisdiction.” Lexon

 Ins. Co. v. Devinshire Land Dev., LLC, 573 Fed. App’x 427, 429 (6th Cir. 2014).

         When the court decides a Rule 12(b)(2) motion on such written submissions,

 it “must consider the pleadings and affidavits in the light most favorable to the

 plaintiff.” Serras, 875 F.2d at 1214 (quoting Welsh v. Gibbs, 631 F.2d 436, 439 (6th

 Cir. 1980)). “In sharp contrast to summary judgment procedure, however, the court

 disposing of a 12(b)(2) motion does not weigh the controverting assertions of the

 party     seeking      dismissal.”         Theunissen,     935     F.2d     at    1459

 (citing Serras, 875 F.2d at 1214). By not considering the moving party’s

 controverting assertions, non-resident defendants are thus prevented from “regularly



                                            18
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20         PageID.188    Page 19 of 40




 avoiding personal jurisdiction simply by filing an affidavit denying all jurisdictional

 facts.”3 Id. A district court must construe the presented facts in the light most

 favorable to the non-moving party and “may not consider conflicting facts offered

 by [the moving party].” GM L.L.C., 2016 U.S. Dist. LEXIS 40902, at *7–8 (citing

 Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883, 887 (6th Cir. 2002)).

     2. Analysis

       Plaintiff alleges both general in personem and specific jurisdiction over Ms.

 Rosenbaum in her Complaint. ECF No. 1, PageID.5. In their instant Motion,

 Defendants contest this Court’s ability to exercise both forms of personal

 jurisdiction. ECF No. 5, PageID.83. The Court will address each of Defendants’

 arguments in turn.

     a. General Jurisdiction

       General personal jurisdiction provides a court possessing proper subject

 matter jurisdiction with the authority “to enter a binding personal judgment [over the

 defendant] regardless of where the facts or circumstances giving rise to the cause of


 3
   Defendant Maureen Rosenbaum filed a declaration in support of Defendants’
 Motion to Dismiss on November 15, 2019. See ECF No. 6. Defendants cite to this
 declaration for the exclusive purpose of supporting their third argument: that this
 Court should dismiss all claims against Ms. Rosenbaum for lack of personal
 jurisdiction. ECF No. 5, PageID.83–88. Plaintiff opposed Defendants’ use of this
 declaration in their Response. See ECF No. 10, PageID.110–11. The Court will
 only consider the factual assertions in this declaration which do not conflict with
 Plaintiff’s alleged facts in her Complaint as they relate to establishing personal
 jurisdiction over Ms. Rosenbaum.

                                           19
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20          PageID.189    Page 20 of 40




 action may have occurred, in the state or out.” Theunissen, 935 F.2d at 1463 n.4

 (internal citation omitted).    Michigan subjects individuals to general personal

 jurisdiction of its courts in three instances: (1) the defendant’s presence in the state

 at a time when process is served; (2) the defendant’s domicile in the state at the time

 when process is served; or (3) when the defendant has consented to jurisdiction.

 Mich. Comp. Laws § 600.701. Plaintiff has not established any of these three criteria

 for Ms. Rosenbaum.

       First, Plaintiff does not allege that Ms. Rosenbaum received service of process

 in Michigan. Second, Plaintiff does not assert that Ms. Rosenbaum is a Michigan

 domiciliary. The Court notes that for an individual, “the paradigm forum for the

 exercise of general jurisdiction is the individual’s domicile[.]” Goodyear Dunlop

 Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011) (citation omitted). Here,

 the parties do not contest that Ms. Rosenbaum is domiciled in Oregon. ECF No. 5,

 PageID.84; ECF No. 6, PageID.191; see also ECF No. ECF No. 1, PageID.5. Third

 and finally, Plaintiff does not allege that Ms. Rosenbaum consented to jurisdiction

 in Michigan. Accordingly, Plaintiff has not established any of the criteria under

 MCL § 600.701 for Ms. Rosenbaum, in her individual capacity, to be subject to

 general personal jurisdiction in this Court.




                                           20
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20         PageID.190    Page 21 of 40




       Notably, Plaintiff does not contest Defendants’ argument that this Court does

 not have general jurisdiction over Ms. Rosenbaum in her Response. Rather, Plaintiff

 only includes a specific jurisdiction analysis. See ECF No. 10, PageID.129–33.

       In sum, the Court finds that Plaintiff has not established a prima facie case for

 exercising general personal jurisdiction over Ms. Rosenbaum.         Accordingly, the

 Court must determine whether Ms. Rosenbaum is subject to specific jurisdiction.

    b. Specific Jurisdiction

       Alternatively, Plaintiff alleges that personal jurisdiction for Ms. Rosenbaum

 can be satisfied through specific jurisdiction. ECF No. 1, PageID.5; ECF No. 10,

 PageID.129. Specific jurisdiction “grants jurisdiction only to the extent that a claim

 arises out of or relates to a defendant’s contacts in the forum state.” Miller v. AXA

 Winterthur Ins. Co., 694 F.3d 675, 679 (6th Cir. 2012) (citation omitted). A federal

 court in a diversity case must apply the law of the forum state to determine whether

 it can exercise specific jurisdiction over a nonresident. LAK, Inc. v. Deer Creek

 Enters., 885 F.2d 1293, 1298 (6th Cir. 1989).

        “Where the state long-arm statute extends to the limits of the due process

 clause, the two inquiries are merged and the court need only determine whether

 exercising personal jurisdiction violates constitutional due process.” Bridgeport

 Music, Inc. v. Still N The Water Publ'g, 327 F.3d 472, 477 (6th Cir. 2003). The

 Michigan Supreme Court has construed Michigan’s Long-Arm Statute for



                                           21
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20         PageID.191    Page 22 of 40




 individuals, Mich. Comp. Laws § 600.705, to bestow the broadest possible grant of

 personal jurisdiction consistent with due process. See Sifers v. Horen, 188 N.W.2d

 623 (1971). “Under Michigan’s Long-Arm Statute, the state’s jurisdiction extends

 to the limits imposed by the Due Process Clause”; thus, the two inquiries become

 one. See Audi AG & Volkswagon of Am., Inc. v. D'Amato, 341 F. Supp. 2d 734, 741

 (E.D. Mich. 2004) (internal citations omitted).

       The Court must therefore determine whether the exercise of specific personal

 jurisdiction over Ms. Rosenbaum comports with constitutional due process. “The

 Due Process Clause of the Fourteenth Amendment constrains a State’s authority to

 bind a nonresident defendant to a judgment of its courts.” Walden v. Fiore, 571 U.S.

 227, 283 (2014) (citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,

 291 (1980)).    In order for a nonresident defendant to be subject to personal

 jurisdiction, she must have “certain minimum contacts [with the forum state] such

 that the maintenance of the suit does not offend traditional notions of fair play and

 substantial justice.” Id. (citations, quotation marks, and ellipsis omitted). The Sixth

 Circuit has adopted a three-prong test for determining whether the exercise of

 jurisdiction comports with due process:

       First, the defendant must purposefully avail [herself] of the privilege of
       acting in the forum state or causing a consequence in the forum state.
       Second, the cause of action must arise from the defendant’s activities
       there. Finally, the acts of the defendant or consequences caused by the
       defendant must have a substantial enough connection with the forum
       state to make the exercise of jurisdiction over the defendant reasonable.

                                           22
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20          PageID.192    Page 23 of 40




 Conn v. Zakharov, 667 F.3d 705, 713 (6th Cir. 2012).

       Here, in order to establish specific jurisdiction over Ms. Rosenbaum, Plaintiff

 therefore has the burden of showing that (1) Ms. Rosenbaum purposely availed

 herself of the privilege of acting in Michigan; (2) the cause of action arises from Ms.

 Rosenbaum’s activities in Michigan; and (3) that the exercise of personal jurisdiction

 over Ms. Rosenbaum is reasonable. See Zakharov, 667 F.3d at 713.

       The “constitutional touchstone” of due process is whether the defendant has

 purposefully established minimum contacts in the forum state. Burger King v.

 Rudzewicz, 471 U.S. 462, 473 (1985). Purposeful availment exists “where the

 defendant’s contacts with the forum state proximately result from actions by the

 defendant [herself] that create a substantial connection with the forum State … and

 where the defendant’s conduct and connection with the forum are such that [s]he

 should reasonably anticipate being haled into court there.” Neogen Corp. v. Neo

 Gen Screening, Inc., 282 F.3d 883, 889 (6th Cir. 2002) (citations and quotation

 marks omitted) (emphasis in original). This requirement “ensures that a defendant

 will not be haled into a jurisdiction solely as the result of ‘random,’ ‘fortuitous,’ or

 ‘attenuated’ contacts, or of the ‘unilateral activity of another party or third

 person[.]’” Burger King Corp., 471 U.S. at 475 (internal citations omitted).

 Accordingly, a nonresident defendant who deliberately engages in “significant

 activities within a State” or creates “continuing obligations between [herself] and

                                           23
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20        PageID.193   Page 24 of 40




 residents of the forum” satisfies the first requirement. Id. at 475–76 (citations and

 quotation marks omitted).

       Here, Plaintiff avers only that the Court has jurisdiction over Ms. Rosenbaum

 by virtue of the fact that the SWR product is “continuously manufactured” in Detroit,

 Michigan. ECF No. 1, PageID.4. She asserts this same argument in her Response

 to the instant Motion, stating “[b]y virtue of the SWR product being manufactured

 in Detroit and nowhere else – [Ms. Rosenbaum] has direct ties to Michigan and has

 ‘purposely availed’ herself of Michigan’s opportunities.” ECF No. 10, PageID.131–

 32. Plaintiff also emphasizes that Ms. Rosenbaum is the president of the corporate

 defendants in the instant matter. Id.

       The Court finds that these facts, even when considered in the light most

 favorable to Plaintiff, fail to establish that Ms. Rosenbaum purposefully availed

 herself of the privilege of acting in Michigan in her individual capacity. The Sixth

 Circuit has determined that jurisdiction over individual officers of a corporation

 cannot be predicated merely upon jurisdiction over the corporation.         Balance

 Dynamics Corp. v. Schmitt Indus., Inc., 204 F.3d 683, 698 (6th Cir. 2000). “[W]here

 an out-of-state agent is actively and personally involved in the conduct giving rise

 to the claim, the exercise of personal jurisdiction should depend on traditional

 notions of fair play and substantial justice; i.e. whether she purposefully availed

 herself of the forum and the reasonably foreseeable consequences of that availment.”



                                          24
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20          PageID.194     Page 25 of 40




 Id. Accordingly, Plaintiff’s allegations concerning the location of the corporate

 defendants’ manufacturing plant and Ms. Rosenbaum’s status in the corporate

 structure are insufficient to permit the Court to assert specific personal jurisdiction

 over Ms. Rosenbaum.

       At the hearing, Plaintiff argued that Ms. Rosenbaum’s joint, personal bank

 account with Mr. Rosenbaum in Oregon is an additional contact sufficient to allow

 the exercise of specific jurisdiction over Ms. Rosenbaum. The Court determines that

 this alleged contact is also insufficient. Specifically, the Court finds that it would be

 difficult to characterize Ms. Rosenbaum’s relationship to Michigan—in her

 individual capacity—as anything other than “a result … of the unilateral activity of

 another party or a third person.” Burger King Corp., 471 U.S. at 475 (citation

 omitted). The Court denotes that Plaintiff does not aver that Ms. Rosenbaum signed

 any of the two checks from 2009 and/or 2010. ECF No. 1, PageID.28, 106. Rather,

 Plaintiff asserts that these two checks were signed by Mr. Rosenbaum, who “wrote

 ‘SWR’ across from his signature.”4 Id.

       Mr. Rosenbaum’s unilateral activity of signing the checks to Plaintiff cannot

 establish this Court’s specific personal jurisdiction over Ms. Rosenbaum. Indeed,

 the basis of the instant action is Plaintiff’s alleged “financial and emotional harm


 4
  The Court also notes that the two checks which Plaintiff attached to her Response
 were also signed by Mr. Rosenbaum from Oregon SWR’s bank account. See ECF
 Nos. 10-3, 10-4.

                                            25
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20         PageID.195    Page 26 of 40




 and injury,” which she suffered when SWR Corporation disclaimed a loan to her.

 ECF No. 1, PageID.2. Plaintiff avers that she made this loan “at the behest of [Mr.]

 Rosenbaum,” not Ms. Rosenbaum. Id. Plaintiff does not present any evidence to

 the Court that Ms. Rosenbaum initiated any contacts herself in Michigan other than

 the fact that she shares a bank account with Mr. Rosenbaum who sent two checks in

 2009 and/or 2010. At best, Ms. Rosenbaum’s shared bank account is a tangential

 contact to Mr. Rosenbaum’s unilateral action of sending Plaintiff these two checks.

       Furthermore, the Court notes that even if Ms. Rosenbaum signed the two

 checks from her personal bank account with Mr. Rosenbaum, such a contact on its

 own would still be insufficient. In Walden v. Fiore, the Supreme Court emphasized

 that the “‘minimum contacts’ analysis looks at the defendant’s contacts with the

 forum State itself, not the defendant’s contacts with the persons who reside there.”

 571 U.S. 277, 285 (2014). Therefore, a “plaintiff cannot be the only link between

 the defendant and the forum. Rather, it is the defendant’s conduct that must form

 the necessary connection with the forum State that is the basis for its jurisdiction

 over [her].” (citation omitted).     Walden accentuates the need to examine a

 defendant’s contact with a particular forum in order to evaluate specific jurisdiction.

 Here, the two checks from Defendants’ bank account in Oregon, on its own, cannot

 establish the necessary connection with Michigan; rather, it demonstrates their

 connection to Plaintiff who resides in Michigan.



                                           26
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20          PageID.196     Page 27 of 40




       In sum, the conduct alleged does not demonstrate that Ms. Rosenbaum had a

 substantial connection to Michigan, such that traditional notions of fair play and

 substantial justice would lead her to believe that she might be haled into court in

 Michigan or that she, in her individual capacity, “purposefully availed” herself of

 this forum.5 The Court therefore dismisses Maureen Rosenbaum from this action.

     C. Defendants’ Motion to Dismiss Counts III and IV Pursuant to Federal
        Rule of Civil Procedure 12(b)(6) for Failure to State a Claim

       Finally, Defendants argue that the Court should dismiss Plaintiff’s third and

 fourth claims pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF No. 5,

 PageID.80. The Court will analyze Defendants’ argument under the same legal

 standard set forth in “Section A” and will therefore construe the Complaint in a light

 most favorable to Plaintiff, accepting all of her factual allegations as true. See

 Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008).

       Moreover, in a complaint averring fraud or mistake, “the circumstances

 constituting fraud or mistake shall be stated with particularity.” Fed. R. Civ. P. 9(b);

 see also Yuhasz v. Brush Wellman, Inc., 341 F.3d 559, 563 (6th Cir. 2003). “When

 a cause of action seeks to pierce the corporate veil on the basis of fraud, it is subject



 5
   Given that the Court has determined that Ms. Rosenbaum has not “purposefully
 availed” herself of Michigan’s opportunities in her individual capacity, it finds that
 it does not need to make a further determination of whether Plaintiff has met her
 burden in establishing the remaining two prongs of the constitutional analysis at this
 juncture.

                                            27
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20         PageID.197    Page 28 of 40




 to Fed. R. Civ. P. 9(b).” Southeast Texas Inns, Inc. v. Prime Hospitality Corp., 462

 F.3d 666, 672 (6th Cir. 2006) (citation omitted). Rule 9(b) ensures that a defendant

 is provided “fair notice of the substance of a plaintiff’s claim in order that the

 defendant may prepare a responsive pleading.” Michaels Bldg. Co. v. Ameritrust

 Co., N.A., 848 F.2d 674, 679 (6th Cir. 1988).

       1. Count III – Corporate Veil Piercing

           i.    Choice of Law

       In Count III of her Complaint, Plaintiff alleges that Defendants are “hiding

 behind SWR’s corporate veil in an unjust and unlawful effort to deprive [her] of her

 financially valuable loan principle and overdue, underpaid/unpaid interest.” ECF

 No. 1, PageID.25. Plaintiff thus seeks a declaratory judgment that the Court may

 pierce the corporate veil and hold Defendants in their individual capacities liable for

 the debts of SWR and Oregon SWR. Id.

       Under the Erie doctrine, in actions brought in federal court invoking diversity

 jurisdiction, a court must apply the same substantive law as would have been applied

 if the action had been brought in a state court of the jurisdiction where the federal

 court is located. Corrigan v. U.S. Steel Corp., 478 F.3d 718, 723 (6th Cir. 2007)

 (citations omitted). The Court must then determine which state’s law applies

 according to Michigan’s choice of law principles. Klaxon Co. v. Stentor Elec. Mfg.

 Co., 313 U.S. 487, 496–97 (1941) (determining that federal courts apply choice of



                                           28
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20         PageID.198    Page 29 of 40




 law principles of the state where the federal court is located). Defendants assert that

 Oregon law, as the state of incorporation of Oregon SWR, must be analyzed to

 determine if the corporations’ veils should be pierced. ECF No. 5, PageID.80.

 Plaintiff advocates for Michigan law, arguing that there are sufficient contacts in the

 forum state. ECF No. 10, PageID.125. At the hearing, the parties agreed that

 corporate veil piercing law under Oregon and Michigan are similar. The Court

 determines that no actual conflict exists between Oregon’s and Michigan’s

 substantive law; the choice-of-law question is thus not outcome-determinative here.

       Under Oregon law, corporate shareholders enjoy limited liability, as “they are

 not responsible for the debts of a corporation beyond their capital contribution.”

 Salem Tent & Awning Co. v. Schmidt, 719 P.2d 899, 903 (Or. Ct. App. 1986)

 (citations omitted). There are three criteria for imposing liability on members or

 shareholders: (1) the member or shareholder controlled the corporation; (2) the

 member or shareholder engaged in improper conduct in their exercise of control over

 the corporation; and (3) the member or shareholder’s improper conduct caused

 plaintiff’s inability to obtain an adequate remedy from the corporation. Rice v.

 Oriental Fireworks Co., 707 P.2d 1250, 1255 (Or. Ct. App. 1985). A plaintiff must

 plead and prove these three criteria in order to secure the benefit of piercing a

 corporate veil. Salem Tent & Awning Co., 719 P.2d at 903. Oregon courts have

 been “extremely reluctant to disregard the corporate form unless exceptional



                                           29
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20         PageID.199    Page 30 of 40




 circumstances exist.” City of Salem v. H.S.B., 733 P.2d 890, 894 (Or. 1987) (en

 banc) (citing Amfac Foods v. Int’l Systems, 654 P.2d 1092 (1982)).

       Michigan law likewise generally insulates corporate officer and shareholders

 from personal liability for corporate obligations. See Foodland Distribs. v. Al-

 Naimi, 559 N.W.2d 379, 381 (Mich. Ct. App. 1996). A company’s corporate form,

 or “corporate veil,” may be pierced “where an otherwise separate corporate existence

 has been used to subvert justice or cause a result that is contrary to some overriding

 public policy.” Servo Kinetcs, Inc. v. Tokyo Precision Instruments Co., 475 F.3d

 783, 798 (6th Cir. 2007) (internal quotation marks, alteration, and citations omitted).

 Michigan courts have applied the following standard for piercing the corporate veil:

       First, the corporate entity must be a mere instrumentality of another
       entity or individual. Second, the corporate entity must be used to
       commit a fraud or wrong. Third, there must have been an unjust loss
       or injury to the plaintiff.

 SCD Chem. Distribs., Inc. v. Medley, 512 N.W.2d 86, 90 (Mich. Ct. App. 1994).

       Here, the choice-of-law rules favor application of Michigan law. While a

 corporate veil piercing claim is based in equity,6 it includes elements of fraud and is


 6
   “It is well established that piercing the corporate veil is not itself a cause of
 action.” Brennan v. Nat'l Action Fin. Servs., Inc., No. 12-CV-10551, 2012 WL
 3888218, at *3 (E.D. Mich. Sept. 7, 2012).                This is because piercing
 the corporate veil is an equitable theory or remedy, rather than a cause of action upon
 which relief can be granted. See Keystone Mfg., LLC v. Accuro Med. Products, LLC,
 No. 1:12-CV-1186, 2013 WL 2318885, at *4 (W.D. Mich. May 28, 2013). The
 Court notes that Plaintiff pleaded this claim in her request for a declaratory judgment
 that the Court may pierce the corporate veil (Count III).

                                           30
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20         PageID.200    Page 31 of 40




 thus akin to an action in tort for choice-of-law purposes. See Lim v. Miller Parking

 Co., 560 B.R. 688, 705 (E.D. Mich. 2016) (citation omitted). Federal courts sitting

 in Michigan “use another state’s law [only] where the other state has a significant

 interest and Michigan has only a minimal interest in the matter.” Hall v. General

 Motors Corp., 582 N.W.2d 866, 868 (Mich. Ct. App. 1998). Here, there is no

 suggestion that either of those conditions exist. Accordingly, the Court will apply

 the law of the forum—Michigan law—to decide the corporate veil piercing

 claim.7 See Williams v. Toys “R” Us, 138 F. App’x 798, 803 (6th Cir. 2005).

          ii.    Analysis

       In their instant Motion and at the hearing, Defendants argue that Plaintiff fails

 to state a claim to pierce Oregon SWR’s corporate veils.8 ECF No. 5, PageID.80.

       “The doctrine of piercing the corporate veil … is the rare exception, applied

 in the case of fraud or certain other exceptional circumstances, and usually

 determined on a case-by-case basis.” Dole Food Co. v. Patrickson, 538 U.S. 468,


 7
   The Court notes that this conclusion also avoids applying different state’s laws to
 different issues in the instant action. The process of dépacage would increase the
 complexity of the Court’s analysis and application.
 8
   In their instant Motion and at the hearing, Defendants argue that Plaintiff has
 “failed to state any well-pleaded allegations supporting the third requirement to
 pierce the corporate veil: that [Mr. and Ms.] Rosenbaum’s alleged improper conduct
 caused [P]laintiff’s inability to obtain an adequate remedy from SWR Oregon.”
 ECF No. 5, PageID.81. The Court notes that in Defendants’ Motion, they cited to
 Oregon law in their analysis. However, as explained in the previous section and as
 acknowledged by the parties at the hearing, the legal standards for assessing a claim
 to pierce the corporate veil in Oregon and Michigan are similar.

                                           31
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20         PageID.201    Page 32 of 40




 475 (2003) (citation omitted). A court’s decision whether to pierce the corporate

 veil “is highly dependent on the equities of the situation, and the inquiry tends to be

 intensely fact-driven.” Servo Kinetcs, Inc. v. Tokyo Precision Instruments Co., 475

 F.3d 783, 798 (6th Cir. 2007). To reiterate, a corporate veil piercing claim under

 Michigan law requires proof that (1) the corporate entity is merely an agent or

 instrumentality of another entity or individual; (2) the corporate entity was used to

 commit a fraud or wrong; and (3) the plaintiff suffered an unjust loss or injury. SCD

 Chem. Distribs., Inc. v. Medley, 512 N.W.2d 86, 90 (Mich. Ct. App. 1994). The

 Sixth Circuit has considered additional, specific factors that shed light on these

 broader inquiries, including “undercapitalization of the corporation, the maintenance

 of separate books, the separation of corporate and individual finances, the use of the

 corporation to support fraud or illegality, the honoring of corporate formalities, and

 whether the corporation is merely a sham.” Int’l Union, United Auto., Aerospace &

 Agr. Implement Workers of Am. v. Aguirre, 410 F.3d 297, 302–03 (6th Cir. 2005)

 (quoting Laborers’ Pension Tr. Fund v. Sidney Weinberger Homes, Inc., 872 F.2d

 702, 704–05 (6th Cir. 1988)).

       As to the first element—whether the corporate entity was a mere

 instrumentality of another entity—the Court finds that Plaintiff has alleged facts

 which, if proven, permit the conclusion that Oregon SWR is a mere instrumentality

 of Mr. Rosenbaum. Plaintiff alleges that Oregon SWR’s email account does not



                                           32
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20        PageID.202    Page 33 of 40




 exist; rather, Mr. Rosenbaum uses his personal email address, exitpoll@aol.com,

 which is “the only way to contact [Oregon] SWR via email.” ECF No. 1, PageID.27.

 In her Complaint, Plaintiff includes an email error notification she received on July

 19, 2019 when she attempted to email Oregon SWR’s address. Id. Further, she

 avers that “not all the checks [she] received from [Oregon] SWR were written on a

 check with the ‘SWR’ name on it.” Id. at PageID.28. She asserts that “the check(s)

 from 2009 and/or 2010 were written on [Mr. and Ms. Rosenbaum’s] personal bank

 account in Oregon, listing both their names and home address, [Mr. Rosenbaum]

 wrote ‘SWR’ across from his signature.” Id.

       Moreover, Plaintiff avers that Mr. Rosenbaum abused the corporate form

 when he told her that he would send a check when his personal Rentrak stock hit

 $40/share. Id. According to Plaintiff, Mr. Rosenbaum’s “use of proceeds from his

 own personal stakes in a publicly traded stock to pay” Plaintiff is further proof that

 “[Oregon] SWR is merely an instrumentality.” She also avers that Mr. Rosenbaum

 has ignored the proprieties of the corporate form in other ways, such as failing to

 keep regular annual meeting minutes for the two entities and choosing to pay for

 personal expenses out of the funds and bank accounts of the two entities. Id. at

 PageID.39.

       These allegations specifically touch upon whether the corporate formalities

 were honored and whether Oregon SWR was used as an instrumentality for the



                                          33
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20            PageID.203     Page 34 of 40




 benefit of Mr. Rosenbaum. See GKN Driveline Newton LLC v. Stahl Specialty Co.,

 No. 15-cv-14427, 2016 WL 1746012, at *6 (E.D. Mich. May 3, 2016) (finding that

 while plaintiff’s allegations did not touch upon whether the corporation was

 undercapitalized or whether the corporation maintained separate books and finances,

 its allegations did adequately assert facts to satisfy the first prong of the veil-piercing

 test, including “that corporate formalities were not honored, and that [the

 corporation] was used as an instrumentality”). As the Court must construe the

 Complaint in a light most favorable to Plaintiff and accept all of its factual

 allegations as true, Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008), such

 allegations provide a sufficient basis upon which Plaintiff could satisfy the first

 prong of the veil-piercing test.

        Next, the second “fraud or wrong” element of the test requires that Plaintiff's

 Complaint must have stated allegations that the corporate entity was used to commit

 a fraud or wrong. Servo Kinetics, 475 F.3d at 798. In her Complaint, Plaintiff alleges

 that Mr. Rosenbaum committed “fraud/misrepresentation about SWR’s dissolution

 [which] shreds the corporate veil.” ECF No. 1, PageID.28. She avers that Mr.

 Rosenbaum “informally transferred the trade name, good will, and corporate assets

 of [] SWR Corporation to [Defendants SWR Asset Holding Company, LLC and

 SWR, Inc.] without [a] formal, lawful process in doing so.” Id. at PageID.8. In her

 Response, Plaintiff explains that Mr. Rosenbaum “committed traditional fraud and



                                             34
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20        PageID.204    Page 35 of 40




 silent fraud by not disclosing to creditors that ‘Old SWR’ dissolved in 2010. Instead,

 [he] organized two Oregon SWRs, quietly transferred all of the assets of Old SWR

 to them and dishonored the debts of Old SWR.” ECF No. 10, PageID.125. Indeed,

 in her Complaint, Plaintiff purports that Mr. Rosenbaum’s failure to inform former

 creditors was “done to frustrate and unjustly circumvent the creditors of the former

 SWR Corporation.” ECF No. 1, PageID.8, 38.

       The Court denotes that “[t]he mere fact that a corporation commits an unfair

 labor practice, or breaches a contract, or commits a tort, does not mean that the

 individual shareholders of the corporation should personally be liable.” GKN

 Driveline Newton LLC, 2016 WL 1746012, at *6 (citations omitted). Indeed, “[t]he

 act of the shareholders disregarding the separateness of the corporate identity must

 cause the injustice or inequity.”      Id.    Here, Plaintiff has alleged that Mr.

 Rosenbaum’s “false representations demonstrate a concerted effort aimed directly at

 subverting justice and scaring [her] away from enforcing her valid claim worth

 hundreds of thousands of dollars on a loan that had no expiration date.” ECF No. 1,

 PageID.43. Plaintiff details the alleged fraud/misrepresentation, asserting: (1) “[i]n

 March 2014, SWR was alive and well in Oregon and [Mr. Rosenbaum]

 stated/promised that he would send [Plaintiff] a check, [Mr. Rosenbaum] lied, he did

 not fulfill the promise”; (2) “[i]n 2019, [Mr. Rosenbaum] changed his story, in reply

 to [Plaintiff’s] demand for her money, [Mr. Rosenbaum] stated that [Plaintiff] could



                                          35
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20          PageID.205    Page 36 of 40




 not receive her principle loan and overdue/underpaid interest because SWR had

 dissolved in 2010 therefore her Promissory Note was worthless, and the statute of

 limitations for breach of contract had passed long ago”; and (3) Mr. Rosenbaum

 “then doubled down and enlisted a high powered Oregon lawyer, Harry Wilson, to

 scare off [Plaintiff] and make her believe that her claim was stale and that she had

 ‘no claims against [his] clients, legal action would be frivolous and inappropriate.”

 Id.   Since these allegations suggest that the inequities stemmed from Mr.

 Rosenbaum’s disregard of Oregon SWR’s separate corporate identity, Plaintiff's

 allegations are sufficient to establish the second prong of the veil-piercing test.

       Finally, the third “unjust loss” element of the veil-piercing test requires that

 Plaintiff allege that she suffered an unjust loss. Servo Kinetics, 475 F.3d at 798.

 Plaintiff avers that Mr. Rosenbaum’s “wrongful actions as CEO of [Oregon] SWR”

 intentionally deprive her of “hundreds of thousands of dollars.           ECF No. 1,

 PageID.39. Specifically, Plaintiff avers that Mr. Rosenbaum is “hiding behind the

 corporate veil of the successor SWRs to unjustly and wrongfully retain the benefit

 of [her] $30,000 [loan], renege on his promise to pay principal and 15% annual

 interest, and yet continue to operate ‘SWR Corporation’ uninterrupted.”               Id.

 Accordingly, as Plaintiff has claimed losses “of hundreds of thousands of dollars,”

 there are sufficient allegations of loss under the third prong.




                                            36
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20          PageID.206     Page 37 of 40




       Accordingly, in viewing Plaintiff’s allegations in the most favorable light, the

 Court finds that Plaintiff has set forth a viable basis for the corporate veil piercing

 claim. The Court will thus deny Defendants’ Motion to Dismiss Count III.

       2. Count IV – Exemplary Damages

       Defendants further request that the Court dismiss Plaintiff’s claim for

 exemplary damages pursuant to Federal Ruel of Civil Procedure 12(b)(6). ECF No.

 5, PageID.82. Plaintiff alleges that an award of exemplary damage is appropriate

 due to Mr. Rosenbaum’s “fraudulent behavior and sexual harassment.”9 ECF No. 1,

 PageID.42; see also ECF No. 10, PageID.127.

       Unlike the corporate veil piercing claim, the parties agree that the Court

 should analyze Plaintiff’s claim for exemplary damages under Michigan Law. See

 ECF No. 5, PageID.82; ECF No. 10, PageID.127. In Michigan, a plaintiff may

 recover exemplary damages for a breach of commercial contract only if the parties



 9
   As to her claims of Mr. Rosenbaum’s sexual harassment, Plaintiff purports that Mr.
 Rosenbaum’s “indecent proposal tying [her] receipt of a SWR check to her
 willingness to meet him in a hotel room was offensive, demeaning sexual harassment
 in one of its worst forms.” ECF No. 1, PageID.44. Further, Plaintiff asserts that Mr.
 Rosenbaum’s alleged conduct “is oppressive, inappropriate, and illegal for any CEO
 to demand sexual favors for return on a loan/investment.” Id. The Court finds that
 Plaintiff’s factual allegations are insufficient to state a claim showing that she is
 entitled to relief. Indeed, Plaintiff fails to recite the elements of a sexual harassment
 claim; she only includes conclusory statements concerning Mr. Rosenbaum’s
 alleged demeaning conduct. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The Court
 will therefore only address the alleged fraud/misrepresentation in Plaintiff’s claim
 for exemplary damages.

                                            37
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20        PageID.207   Page 38 of 40




 contracted for such damages or for tortious conduct independent of the breach.

 Kewin v. Massachusetts Mut. Life Ins. Co., 295 N.W.2d 50, 55 (Mich. 1980). “[T]he

 theory underlying the denial of exemplary damages in breach of contract cases is

 that the plaintiff is adequately compensated when damages are awarded by reference

 only to the terms of the contract.” Id. In order to justify an exemplary damages

 award for tortious conduct, “the act or conduct complained of must be voluntary and

 the act must inspire feelings of humiliation, outrage, and dignity.” McPeak v.

 McPeak, 593 N.W.2d 180, 183 (Mich. Ct. App. 1999) (citation omitted). “The act

 or conduct must be so malicious or so willful and wanton as to demonstrate a reckless

 disregard of plaintiff’s rights.” Id.

       In their instant Motion, Defendants argue that because Plaintiff “has failed to

 allege any facts that [P]lainitff and SWR [] contemplated any additional damages at

 the time” of contracting, the Court should dismiss Count IV. ECF No. 5, PageID.82.

 Defendants do not address Plaintiff’s allegations of Defendants’ tortious conduct,

 however.     In her Complaint, Plaintiff avers that “Paul/SWR” committed

 fraud/misrepresentation in an effort to subvert justice and to scare Plaintiff away

 from enforcing her valid claim. See ECF No. 1, PageID.42–43. The Court finds

 that Defendants are on notice of Plaintiff’s allegations concerning the tortious

 conduct contained in Count IV. ECF No. 1, PageID.42–44.




                                          38
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20        PageID.208   Page 39 of 40




       While Defendants are correct to argue that Plaintiff has failed to allege facts

 that she and SWR Corporation contemplated any additional damages at the time the

 contract was made, this deficiency on its own does not foreclose the possibility of

 an award for exemplary damages. As explained above, Plaintiff alleges tortious

 conduct independent of the breach of contract in Count IV. With respect to the claim

 of fraud/misrepresentation in Count IV, an award of exemplary damages may be

 appropriate. See, e.g., LaSalle Nat’l Leasing Corp. v. Lyndecon, LLC, 409 F. Supp.

 2d 843, 847 (E.D. Mich. 2005) (citing Oppenhuizen v. Wennersten, 139 N.W.2d 765

 (Mich. Ct. App. 1966)). Plaintiff alleges that she is “deeply troubled, embarrassed,

 and outraged about the whole experience surrounding the Promissory Note and

 especially about being lied to[.]” ECF No. 1, PageID.44.

       In order to grant Defendants’ Motion, the Court must conclude that “the

 plaintiff undoubtedly can prove no set of facts in support of [her] claims that would

 entitle [her] to relief” under a viable legal theory advanced in the complaint.

 Columbia Nat. Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995), cert. denied,

 516 U.S. 1158 (1996). Here, Defendants have not shown that Plaintiff can prove no

 set of facts in support of her claim that would entitle her to exemplary damages.

       Accordingly, the Court will deny Defendants’ Motion to Dismiss Count IV.

                                  IV. CONCLUSION

       For the reasons articulated above, the Court will GRANT IN PART



                                          39
Case 2:19-cv-12577-GAD-APP ECF No. 16 filed 06/01/20          PageID.209   Page 40 of 40




 Defendants’ Motion to Dismiss [#5] as it relates to the issue of personal jurisdiction.

 Defendant Maureen Rosenbaum is therefore DISMISSED from the instant action.

       IT IS FURTHER ORDERED that the Court will DENY IN PART

 Defendants’ Motion to Dismiss [#5] as it relates to the presented issues of statute of

 limitations and failure to state a claim upon which relief can be granted for Counts

 III and IV.

       IT IS FURTHER ORDERED that Defendants submit their Answer to

 Plaintiff’s Amended Complaint by June 19, 2020.

       IT IS FURTHER ORDERED that Plaintiff and Defendants meet with the

 Court for a telephonic Scheduling Conference on June 29, 2020 at 10:00 a.m.

       IT IS SO ORDERED.



 Dated:         June 1, 2020
                                                 /s/Gershwin A. Drain
                                                 HON. GERSWHIN A. DRAIN
                                                 United States District Judge


                               CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
                    June 1, 2020, by electronic and/or ordinary mail.
                                   /s/ Teresa McGovern
                                       Case Manager




                                            40
